DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 8, 20, and their dependents under 35 USC 103 have been fully considered but are not persuasive.  However, as the claimed combination has not previous been rejected, a new ground(s) of rejection is made in view of a new interpretation of the claims and prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 – the claim is directed toward a machine which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of generating a venue list using the sensor data, featurizing venue data associated with the one or more candidate venues to generate a feature set, generating metrics for the one or more candidate venues by applying the feature set to a probabilistic model, calibrating the venue list based in part on the metrics, providing output data generated by the probabilistic model to an objective function, and using the objective function to compare the output data to training data comprising previously received input data and corresponding 
Under Step 2A – Prong 2, the claim recites additional elements of a processor and receiving sensor data from a mobile device. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computing environment. The processor is recited at a high level of generality and merely automates the method steps. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B – as discussed with respect to Step 2A – Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background implies that the sensors are all conventional sensors mounted on a mobile device, and the specification does not provide any indication that the processor is anything other than a conventional computer processor. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
Claim 2 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data comprises.
Claim 3 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data is indicative of.
	Claim 4 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines the featuring step as comprising of the steps of identifying one or more features in the venue data and using the one or more features to generate the feature set, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
	Claim 5 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what features are being identified/evaluated.
Claim 7 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines that the probabilistic model determines a confidence score for the one or more candidate venues, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
Claim 8 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines that the generating step comprises at least one of identifying venue information within the sensor data, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process, and providing a set of 
Claim 10 is also rejected for not further providing additional elements that calibrating step comprises selecting a top ‘N’ venues, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
Claim 12 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines when the sensor data is received.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 – the claim is directed toward a process which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of generating a venue list using the sensor data, featurizing venue data associated with the one or more candidate venues to generate a feature set, generating metrics for the one or more candidate venues by applying the feature set to a probabilistic model, calibrating the venue list based in part on the metrics, providing output data generated by the probabilistic model to an objective function, and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data. The generating, calibrating, providing, and using steps, as drafted, are simple processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of by a processor. That is, other than reciting by a processor, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the by a processor language, the claim compasses a person looking at data collected and forming a simple judgement. The mere nominal recitation of a processor does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.

Under Step 2B – as discussed with respect to Step 2A – Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background implies that the sensors are all conventional sensors mounted on a mobile device, and the specification does not provide any indication that the processor is anything other than a conventional computer processor. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional Berkheimer.  The claim is ineligible.
	Claim 16 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data is indicative of.
	Claim 17 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely provides a step for scoring the effectiveness of a probabilistic model, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
Claim 18 is also rejected for not providing additional elements that provide significantly more than the judicial exception as it merely defines what the confidence metrics indicate.
Claim 19 is also rejected for not providing additional elements that provide significantly more than the judicial exception as it merely further defines the generating step as comprising determining a first set of venues in a first proximity to the location of the mobile device and further defines the calibrating steps as determining a second set of venues in a second proximity to the location of the mobile device, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 – the claim is directed toward an article of manufacture which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of generating a venue list using the sensor data, featurizing venue data associated with the one or more candidate venues to generate a feature set, generating metrics for the one or more candidate venues by applying the feature set to a probabilistic model, calibrating the venue list based in part on the metrics, providing output data 
Under Step 2A – Prong 2, the claim recites additional elements of a processor and receiving sensor data from a mobile device. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computing environment. The processor is recited at a high level of generality and merely automates the method steps. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B – as discussed with respect to Step 2A – Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background implies that the sensors are all conventional sensors mounted on a mobile device, and the specification does not provide any indication that the processor is anything other Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
	Claim 21 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data is indicative of.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, are 12-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapicioglu (US 2013/0325855 A1) in view of Lin (US 2012/0284212 A1).
Re Claim 1, Kapicioglu teaches a system (data-processing system 210) comprising:
one or more processors (processor 301); and 

receiving sensor data from a mobile device, wherein the sensor data is associated with a location of the mobile device (see at least paragraph [0090]-[0096] for receiving spatial-temporal data of a user such as geolocation of wireless terminal 222 in task 605; see at least paragraph [0047] for wireless terminal 222 is GPS-enabled); 
generating a venue list using the sensor data, wherein the venue list comprises one or more candidate venues corresponding to the location of the mobile device (see at least paragraph [0099] for generating set of candidate venues in relation to the geolocation of the user at task 610); 
featurizing venue data associated with the one or more candidate venues to generate a feature set (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the system would need to extract these features from the venues before they can be used in an analysis); 
generating metrics for the one or more candidate venues by applying the feature set to a probabilistic model (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the hypothesis is equivalent to a probabilistic model as it calculates the likelihood the venue is a the venue actually being checked-into, see at least Fig. 5); and 

Kapicioglu is silent regarding:
providing output data generated by the probabilistic model to an objective function and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data; and
wherein the objective function defines one or more parameters for evaluation.
However, Lin teaches regarding:
providing output data generated by the probabilistic model to an objective function and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data (see at least paragraph [0003] for comparing input/output data of a predictive model to input/output data of a training data set); and
wherein the objective function defines one or more parameters for evaluation (see at least paragraph [0003] for determining an accuracy score based on comparison of predictive model to training data).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Kapicioglu with the features taught by Lin for determining an accuracy score for a predictive model compared to known training data in order to best predict an output such predicting future trends, behavior patterns, or performing sentiment analysis.

	Re Claim 2, Kapicioglu further teaches wherein the sensor data comprises at least one of: 


Re Claim 3, Kapicioglu further teaches wherein the sensor data is indicative of a visit by the mobile device to one or more venues (see at least paragraph [0004]-[0005] and abstract for determining venue user is checking-into).

Re Claim 4, Kapicioglu further teaches wherein featurizing the venue data comprises:
identifying one or more features in the venue data (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the system would need to extract these features from the venues before they can be used in an analysis); and 
using the one or more features to generate the feature set (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue).

Re Claim 5, Kapicioglu further teaches wherein identifying one or more features comprises evaluating at least one of: venue age, venue popularity, proximity to other venues, historical accuracy of venue candidates and previous venue visit data (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a 

Re Claim 6, Kapicioglu further teaches wherein the probabilistic model is an ensemble of decision trees generated using one or more gradient boosting techniques (see paragraph [0079] for kd-tree).

Re Claim 7, Kapicioglu further teaches wherein the probabilistic model determines a confidence score for the one or more candidate venues, wherein the confidence score indicates a probability a corresponding venue corresponds to the location of the mobile device (see at least paragraph [0100] for setting shape centered at reported geolocation based on confidence level of reported level of accuracy to limit geographical area under consideration).

Re Claim 8, Kapicioglu further teaches wherein generating the venue list comprises at least one of: identifying venue information within the sensor data, and providing a set of geographical coordinates representative of the location to a venue determination utility (see at least paragraph [0090]-[0096] for receiving spatial-temporal data, at data-processing system 210, of a user such as geolocation of wireless terminal 222 in task 605; see at least paragraph [0047] for wireless terminal 222 is GPS-enabled).

Re Claim 10, Kapicioglu further teaches wherein calibrating the venue list comprises selecting a top 'N' venues, wherein the top 'N' venues represent the one or more venues most likely to correspond to the location of a mobile device (see at least paragraph [0120] for presenting top N candidate venues in terms of ranking).

Re Claim 12, Kapicioglu further teaches wherein the sensor data is received in response to detecting at least one of a stop event by the mobile device and a visit event by the mobile device (see at least paragraph [0004]-[0005] and abstract for determining venue user is checking-into).

Re Claim 13, Kapicioglu teaches a method for venue detection, the method comprising:
receiving sensor data from a mobile device, wherein the sensor data is associated with a location of the mobile device (see at least paragraph [0090]-[0096] for receiving spatial-temporal data of a user such as geolocation of wireless terminal 222 in task 605; see at least paragraph [0047] for wireless terminal 222 is GPS-enabled); 
generating a venue list using the sensor data, wherein the venue list comprises at least a first venue and a second venue, wherein the first venue and the second venue are associated with the location of the mobile device (see at least paragraph [0099] for generating set of candidate venues in relation to the geolocation of the user at task 610); 
featurizing venue data associated with the first venue and the second venue to generate a feature set (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the system would need to extract these features from the venues before they can be used in an analysis); 
generating confidence metrics for the first venue and the second venue by applying the feature set to a probabilistic model (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the hypothesis is equivalent to a probabilistic model as it calculates the likelihood the venue is a the venue actually being checked-into, see at least Fig. 5; while a numerical value of a confidence score is not explicitly 
calibrating the venue list based in part on the metrics (see at least paragraph [0107] for generating ranked set of candidate venues at task 615); and 
presenting the calibrated venue list and at least a portion of the confidence metrics via a user interface, wherein at least one of the first venue and the second venue corresponds to the location of the mobile device (see example display of ranked candidate venues on Fig. 9; while a numerical value of a confidence score is not displayed, it is implied the venues at the top have a higher confidence score as the venues may be displayed in ranked order of most likely venue, see at least paragraph [0120]).
Kapicioglu is silent regarding:
providing output data generated by the probabilistic model to an objective function and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data; and
wherein the objective function defines one or more parameters for evaluation.
However, Lin teaches regarding:
providing output data generated by the probabilistic model to an objective function and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data (see at least paragraph [0003] for comparing input/output data of a predictive model to input/output data of a training data set); and
wherein the objective function defines one or more parameters for evaluation (see at least paragraph [0003] for determining an accuracy score based on comparison of predictive model to training data).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Kapicioglu with the features taught by Lin for determining an 

Re Claim 14, Kapicioglu further teaches wherein the probabilistic model is an ensemble of decision trees generated using one or more gradient boosting techniques (see paragraph [0079] for kd-tree).

Re Claim 15, wherein the one or more gradient boosting techniques evaluate at least one of: venue age, venue popularity, proximity to other venues, historical accuracy of venue candidates, previous venue visit data, and user feedback (see at least paragraph [0090]-[0096] for receiving spatial-temporal data, at data-processing system 210, of a user such as geolocation of wireless terminal 222 in task 605; see at least paragraph [0047] for wireless terminal 222 is GPS-enabled).

Re Claim 16, Kapicioglu further teaches wherein the sensor data is indicative of a visit by the mobile device to at least one of the first venue and the second venue (see at least paragraph [0004]-[0005] and abstract for determining venue user is checking-into).

Re Claim 17, Kapicioglu is silent regarding based on comparing the output data generated by the probabilistic model to the output data in the training data, scoring the effectiveness of the probabilistic model.
However, Lin teaches based on comparing the output data generated by the probabilistic model to the output data in the training data, scoring the effectiveness of the probabilistic model (see at least paragraph [0003] for comparing input/output data of a predictive model to input/output data of a training data set)


Re Claim 18, Kapicioglu further teaches wherein the confidence metrics indicate a probability a respective venue corresponds to the location of the mobile device (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the hypothesis is equivalent to a probabilistic model as it calculates the likelihood the venue is a the venue actually being checked-into, see at least Fig. 5; while a numerical value of a confidence score is not explicitly generated, it is implied the venues ranked at the top have a higher confidence score as the venues may be displayed in ranked order of most likely venue, see at least paragraph [0120]).

Re Claim 19, Kapicioglu further teaches wherein the generating the venue list comprises determining a first set of venues in a first proximity to the location of the mobile device, and wherein calibrating the venue list comprises determining a second set of venues in a second proximity to the location of the mobile device, wherein the second set of venues comprises fewer venues than the first set of venues (see at least paragraph [0100] for second ranking based on distance to limit geographic area under consideration).

Re Claim 20, Kapicioglu teaches a non-transitory computer storage media encoding computer executable instructions which, when executed by at least one processor, performs a method for venue detection (see at least paragraph [0124] for computer-readable medium), the method comprising:

generating a venue list using the sensor data, wherein the venue list comprises at least a first venue and a second venue, wherein the first venue and the second venue are associated with the location of the mobile device (see at least paragraph [0099] for generating set of candidate venues in relation to the geolocation of the user at task 610); 
featurizing venue data associated with the first venue and the second venue to generate a feature set (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the system would need to extract these features from the venues before they can be used in an analysis); 
generating confidence metrics for the first venue and the second venue by applying the feature set to a probabilistic model (see at least paragraph [0107] for ranking candidate venues by applying hypothesis learned at task 515 and hypothesis incorporates whether venue is a visited venue vs. a non-visited venue, also accounts for popularity of venue, or history of having visited venue; the hypothesis is equivalent to a probabilistic model as it calculates the likelihood the venue is a the venue actually being checked-into, see at least Fig. 5; while a numerical value of a confidence score is not explicitly generated, it is implied the venues ranked at the top have a higher confidence score as the venues may be displayed in ranked order of most likely venue, see at least paragraph [0120]); 
calibrating the venue list based in part on the metrics (see at least paragraph [0107] for generating ranked set of candidate venues at task 615); and 

Kapicioglu is silent regarding:
providing output data generated by the probabilistic model to an objective function and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data; and
wherein the objective function defines one or more parameters for evaluation.
However, Lin teaches regarding:
providing output data generated by the probabilistic model to an objective function and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data (see at least paragraph [0003] for comparing input/output data of a predictive model to input/output data of a training data set); and
wherein the objective function defines one or more parameters for evaluation (see at least paragraph [0003] for determining an accuracy score based on comparison of predictive model to training data).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Kapicioglu with the features taught by Lin for determining an accuracy score for a predictive model compared to known training data in order to best predict an output such predicting future trends, behavior patterns, or performing sentiment analysis.

Re Claim 21, Kapicioglu further teaches wherein the sensor data is indicative of a visit by the mobile device to the one or more venues (see at least paragraph [0004]-[0005] and abstract for determining venue user is checking-into).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapicioglu (US 2013/0325855 A1) in view of Lin (US 2012/0284212 A1), and further in view of Moore (US 2014/0358836 A1).
Re Claim 11, Kapicioglu teaches wherein the method further comprises:
presenting the calibrated venue list using a user interface (see example display of ranked candidate venues on Fig. 9); 
Kapicioglu in view of Lin are silent regarding:
receiving, via the user interface, user input associated the calibrated venue list; and 
using the user input to modify the calibrated venue list.
However, Moore et al teaches:
receiving, via the user interface, user input associated the calibrated venue list (see at least paragraph [0020] and claim 31 for user selectively filtering venue locations within display); and 
using the user input to modify the calibrated venue list see at least paragraph [0020] and claim 31 for user selectively filtering venue locations within display.
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Kapicioglu in view of Lin with the features taught by Moore for allowing a user to interfact with the displayed venue list to selectively filter the venue locations on the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0356900 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666